Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s filing dated April 28, 2009.

Status of Claims
Claims 1-14 are currently pending and are the subject of this office action.
Claims 1-14 are presently under examination.

Priority
This application is a continuation of U.S. Application Serial No. 16/358,517, filed March 19, 2019, which is a continuation of U.S. Application Serial No. 15/809,659, filed on November 10, 2017, now U.S. Patent No. 10,265,280, issued April 23, 2019, which claims priority to U.S. Provisional Application Ser. Nos. 62/421,822, filed November 14, 2016, and 62/463,717, filed February 26, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schierstedt (DE 3731528, machine translated).

For claim 1, Schierstedt teaches a method of treating dry eye disease comprising the topical administration of a composition comprising ambroxol or ambroxol hydrochloride (see abstract, specification, recipe examples, and claim 1).

For claim 2, Schierstedt teaches eye drop formulations or gel formulations (see abstract, and specification, third paragraph).

For claim 3, Schierstedt teaches that ambroxol is present in the formulation between 0.1% and 0.3% (see specification, fourth paragraph), which anticipates the instantly claimed range (0.001% to 20%).



For claims 9-10, Schierstedt teaches that the formulation further comprises hydroxypropyl cellulose (see under Viscosity).

For claims 11-12, Schierstedt teaches that the formulation further comprises pH-adjusting agents (see under pH value).

For claim 13, Schierstedt teaches that ambroxol is present in the formulation between 0.1% and 0.3% (see specification, fourth paragraph), which anticipates the instantly claimed range (0.001% to 2%).

For claim 14, Schierstedt teaches that the formulation is effective to treat dryness (see abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schierstedt (DE 3731528, machine translated).

Schierstedt teaches all the limitations of claims 4 and 6 (see 102(a)(1) above), except for a device that provides continuous application of the formulation.  However, Schierstedt further teaches the administration of eye drops which obviously requires an eye drop device, thus resulting in the practice of claims 4 and 6 with a reasonable expectation of success.

Schierstedt teaches all the limitations of claim 5 (see 102(a)(1) above), except for the formulation being administered at least once a day for a period of at least 5 days.  However, Schierstedt further teaches the administration of the formulation for 1 to 3 days (see under Results).
The determination of a dose regimen to be administered to treat the same disease is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, and period of administration in order to achieve a beneficial effect. As Schierstedt teaches a time period to administer a formulation of ambroxol to treat dry eye, the period of administration considered a result effective variable. Thus, it would also have been obvious to have chosen a period of administration from among those known to be effective in methods of treating dry eye disease.  
Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)(“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
Further, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claim 5 with a reasonable expectation of success.

Schierstedt teaches all the limitations of claim 8 (see 102(a)(1) above), except for the formulation comprising between 0.5% and 5% of ambroxol.  However, Schierstedt further teaches that the concentration of ambroxol can be between 0.05% and 6% (see specification, last paragraph of page 4), which overlaps with the instantly claimed range (0.5% - 5%).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 8 with a reasonable expectation of success.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini et. al. (US 2004/0248847) and El-Faham (Journal of Controlled Release (1994) 32:279-283) and Campbell et. al. (US 2007/0110758).

For claim 1, Boldrini teaches the treatment of dry eye disease comprising the topical administration of a composition comprising the mucolytic agent N-acetyl-cysteine (see abstract and paragraph [0013]).  Boldrini further teaches that bromhexine and N-acetyl-cysteine are also mucolytic agents like ambroxol (see [0013]).  Campbell, like Boldrini, also teaches that N-acetyl-cysteine, bromhexine and ambroxol are mucolytic 
Bromhexine and ambroxol are structurally very similar:

    PNG
    media_image1.png
    115
    237
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    151
    220
    media_image2.png
    Greyscale

AMBROXOL					BROMHEXINE

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any mucolytic including N-acetyl-cysteine or bromhexine) for another (ambroxol or ambroxol hydrochloride) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claim 1, with a reasonable expectation of success.

For claim 2, El-Faham teaches that the formulations can be in the form of gel or solution (see page 280, right column).

For claims 3 and 13, El-Faham teaches that the concentration of the mucolytic agent can be 0.013% which anticipates the instantly claimed ranges (0.001% to 20% and 0.001% to 2%).

For claims 4 and 6, El-Faham teaches that the formulation can be administered using a microsyringe (i.e. a device that provides continuous application of the formulation).

For claim 5, El-Faham teaches the administration of at least once a day of the formulation (see section 2.3 administration of formulations). The prior art does not teach the administration for a period of at least 5 days.  However, dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. As such, before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to determine the optimal dose regimen to achieve the best result for a particular patient, thus resulting in the practice of claim 5 with a reasonable expectation of success.

For claims 7 and 8, Boldrini teaches that the concentration of the mucolytic agent N-acetyl-cysteine can be around 4%-5% (see paragraphs [0018] through [0024]) which anticipates the instantly claimed ranges.

For claims 9-10, Boldrini teaches the use of hydroxypropyl cellulose as an excipient (see example 6, paragraph [0052]).



For claim 14, El-Faham teaches that the method promotes tear production (see page 282 under 4.conclusion), thus resulting n the practice of claim 14 with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10.265,280. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the treatment of dry eye disease comprising the administration of ambroxol or a salt thereof.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628